UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                          __________________

                             No. 95-60312
                          __________________



     PATRICIA FREEMAN, Individually and as
     Guardian of Victor Freeman, a minor, and
     as Administratrix of the Estate of
     Jacqueline Freeman,

                                         Plaintiff-Appellant,

                                versus

     BILOXI REGIONAL MEDICAL CENTER, INC.;
     BILOXI HMA, INC., d/b/a Biloxi Regional
     Medical Center, Inc.,

                                         Defendants,

            and

     NOEL JOHNSON, M.D.; BILOXI
     OB/GYN CLINIC, P.A.,

                                         Defendants-Appellees.

            ______________________________________________

         Appeal from the United States District Court for the
                   Southern District of Mississippi
                            (1:93cv158BrR)
            ______________________________________________

                            April 9, 1996


Before REAVLEY, GARWOOD and JOLLY, Circuit Judges.

PER CURIAM:*



     *
      Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
     After considering the briefs and argument of counsel and

relevant portions of the record, we conclude that this appeal

presents no reversible error.   The district court did not err in

refusing plaintiff’s requested jury instruction number 15 as it was

an incorrect statement of the law, as the trial court informed

plaintiff’s counsel.   See Hunnicutt v. Wright, 986 F.2d 119 (5th

Cir. 1993).   We reject plaintiff’s complaint on appeal that the

court erred by failing to give any instruction on this subject

matter.   Plaintiff failed to adequately preserve this point for

appeal; moreover, it does not appear that the evidence warranted

such an instruction.    Plaintiff’s remaining points are without

merit and do not warrant discussion.



                                                          AFFIRMED




                                2